DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 and 8-17 are pending in the application and examined herein.

Response to Arguments
Applicant’s arguments filed 01/25/2021 have been fully considered and are partially persuasive.

Applicant’s arguments with respect to the Drawing objection and double patenting rejection have been fully considered and are persuasive. The objection of the Drawings and the double patenting rejection have been withdrawn. 

Applicant’s arguments with respect to the rejection of claims 13-15 under 35 U.S.C. 112(b) has been fully considered, but are not persuasive. The rejection has been repeated herein. Although the claims are interpreted in light of the Specification, limitations from the Specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the section of the Specification cited on page 7 of Applicant’s Remarks merely recites the same language as the claims (“some or all of base portion 104, spring members 120, and debris filters 140 may be process of manufacturing the structure rather than the actual structure itself. There is also uncertainty as to whether the claims are directed towards the additional element of the dependent claims being a unitary element with the whole base portion or a component of the base portion, such as the vertical walls. Neither the Specification nor the claims clearly recites what structure is required for the elements to be “formed as a unitary element” and a person having ordinary skilled in the art would not reasonably understand what is being claimed. 

Applicant's arguments with respect to the 35 U.S.C. 103 rejections, have been fully considered, but they are moot because they are directed towards combinations of references not used in the instant action. Additionally, Applicant refers to “the Nilsson ‘144 and Martin ‘226 reference” on page 7 of Applicant’s Remarks, however neither reference appears to have been cited in either an Applicant provided IDS or examiner provided PTO-892. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 is indefinite because it is not clear compared to what structure the “a plurality of thickened areas” is thickened. Are the thickened areas of increased thickness compared to the vertical walls or another structure? It is further unclear how a “thickened area” is defined by intersections of the vertical walls. Is the claim intended to recite the thickened areas are the intersecting portions of the vertical walls, the thickness of the intersection portions being greater than the thickness of the vertical walls otherwise? 

Claims 13-15 are indefinite because they recite the limitation “formed as a unitary element,” but do not clearly define the scope of the structure. It is unclear as to how the base portion, spring members, and/or debris filters are formed as a unitary element – are the components the same structure, are they simply connected together to form a connected unit, etc.? The base portion of the independent claim comprises a top surface, a bottom surface, a plurality of vertical walls, a plurality of non-circular passages, and a plurality of debris filters. Are the plurality of spring members (claim 13), plurality of debris filters (claim 14), or the plurality of debris filters and the plurality of spring members (claim 15) unitary with all components of the base portion or only some of the components? Further, the base portion comprises the plurality of debris filters 
13. The base portion of claim 4, wherein the plurality of spring members are integrally connected with a respective top edge of the respective vertical wall.

14. The base portion of claim 1, wherein the plurality of debris filters are integrally connected with the top surface.

15. The base portion of claim 10, wherein the plurality of debris filters are integrally connected with the top surface and the plurality of spring members are integrally connected with a respective top edge of the respective vertical wall. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 1-2, 8-9, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (previously cited) in view of Toshihiko (previously cited) further in view of US Patent No. 4,781,884 (“Anthony”).

Regarding claim 1, AAPA discloses a base portion (46) for use in a bottom nozzle (12) of a fuel assembly (10) in a nuclear reactor (“reactor”) (AAPA, PRIOR ART Figs. 1-2), the base portion comprising: 
a top surface (AAPA, PRIOR ART Figs. 2-3); and
a bottom surface (AAPA, PRIOR ART Figs. 2-3). 

AAPA does not explicitly disclose a plurality of vertical walls or a plurality of debris filters.

Toshihiko teaches (see Toshihiko, Figs. 2-3, 5) a bottom nozzle (5) for use in a nuclear reactor comprising a base portion (20) comprising a plurality of vertical walls (24) extending between the bottom surface and the top surface (Toshihiko, Fig. 5), wherein the plurality of vertical walls define a plurality of non-circular passages (25) passing between the bottom surface and the top surface through the base portion (Toshihiko, Fig. 5); and a plurality of debris filters (11, 13) extending from the top surface and spanning across a respective one of the plurality of passages (Toshihiko, Figs. 3, 5, 4:51-53), wherein each debris filter comprises a lattice structure (Toshihiko, Fig. 2).

It would have been obvious to a person of ordinary skill in the art before the effective filing date (“POSA”) to combine AAPA and Toshihiko because Toshihiko teaches its base portion allows for low pressure loss (Toshihiko, 3:3-10) and its filter member and protrusions “minimize the projected shadow area of the through-holes over 

	Neither AAPA nor Toshihiko discloses or teaches the plurality of debris filters are configured to extend alongside of and in between a plurality of fuel rods of the fuel assembly.

	Anthony teaches (see Anthony, Fig. 4) a nuclear fuel assembly (10) comprising a plurality of debris filters (20) extending from the top surface of a base portion (14) wherein the plurality of debris filters are configured to extend alongside of and in between a plurality of fuel rods (17, 22) of the fuel assembly (Anthony, Fig. 4, 3:15-24).

	A POSA would have found it obvious to combine AAPA-Toshihiko and Anthony for the predictable purpose of preventing wear from occurring in the active region of the fuel assembly (Anthony, 1:54-60, 2:4-9).

Regarding claim 2
Regarding claim 8, AAPA in view of Toshihiko in view of Anthony teaches the base portion of claim 1. Toshihiko further teaches wherein each debris filter comprises a hollow pyramid or hollow cone structure (Toshihiko, Figs. 2-5, 4:9-16). A POSA would have been motivated to combine AAPA, Toshihiko, and Anthony as discussed above with regards to claim 1.

Regarding claim 9, AAPA in view of Toshihiko in view of Anthony teaches the base portion of claim 1. Toshihiko further teaches wherein when viewed from directly above the base portion or directly below the base portion the lattice structure of each debris filter is arranged so as to form a pattern (Toshihiko, Fig. 2). A POSA would have been motivated to combine AAPA, Toshihiko, and Anthony as discussed above with regards to claim 1.

Regarding claim 14, AAPA in view of Toshihiko in view of Anthony teaches the base portion of claim 1. Toshihiko further teaches wherein the base portion and the plurality of debris filters are formed as a unitary element (“[t]he installation of the filter member 6 to the bottom nozzle 5 is conducted, for example, by an anchoring technique of the filter member to the legs by welding or the like as well as by a mechanical fastening technique of the filter member to the outer frame 21 of the bottom nozzle 5”) (Toshihiko, 5:34-39). A POSA would have been motivated to combine AAPA, Toshihiko, and Anthony as discussed above with regards to claim 1.

Regarding claim 16, AAPA discloses a bottom nozzle assembly (12) for use in a fuel assembly (10) in a nuclear reactor (“reactor”) (AAPA, PRIOR ART Figs. 1-2), the bottom nozzle assembly comprising: 
a rectangular skirt portion (44) (AAPA, PRIOR ART Fig. 2); and 
a base portion (46) coupled to the rectangular skirt portion (AAPA, PRIOR ART Fig. 2, [0041]; “plate 46 which is suitably attached, such as by welding, to the skirt portion 44”). 

AAPA in view of Toshihiko in view of Anthony teaches the base portion as recited in claim 1 as discussed above. A POSA would have been motivated to combine AAPA, Toshihiko, and Anthony as discussed above with regards to claim 1.

Regarding claim 17, AAPA discloses a fuel assembly (10) for use in a nuclear reactor (“reactor”) (AAPA, PRIOR ART Fig. 1), the fuel assembly comprising: 
a bottom nozzle assembly (12) (AAPA, PRIOR ART Fig. 1); 
a top nozzle (16) (AAPA, PRIOR ART Fig. 1); 
a number of guide tubes (18) which extend longitudinally between, and are coupled to, the bottom nozzle assembly and the top nozzle (AAPA, PRIOR ART Fig. 1, [0036]; “guide tubes or thimbles 18 which extend longitudinally between the bottom and top nozzles 12,16”); and 
an array of elongated fuel rods (22) extending between the top nozzle and the bottom nozzle assembly (AAPA, PRIOR ART Fig. 1). 

.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Toshihiko and Anthony further in view of Broach (previously cited).

Regarding claim 3, AAPA in view of Toshihiko in view of Anthony teaches the base portion of claim 2, but does not teach each flow hole comprising a tapered inlet at the bottom surface of the base portion and a tapered outlet at the top surface of the base portion.

Broach teaches (see Broach, Figs. 4-5) a bottom nozzle (12) for a nuclear fuel assembly (10) comprising a plurality of venturi flow holes (54) defined throughout a nozzle plate (46) (Broach, Figs. 4-5, Abstract, 2:9-15).

It would have been obvious to a POSA to include the venturi flow holes as taught by Broach in the base portion of AAPA-Toshihiko-Anthony because Broach teaches its venturi flow holes allow for “[a] reduction in pressure drop across the bottom nozzle plate” (Broach, 2:43-46, 5:64-65). 

Claims 4-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Toshihiko and Anthony further in view of Broach further in view of Huq (previously cited).

Regarding claim 4, AAPA in view of Toshihiko and Anthony further in view of Broach teaches the base portion of claim 3, but does not teach the base portion further comprising a plurality of spring members.

Huq teaches (see Huq, Figs. 2, 4) a base portion (8) of a nuclear fuel assembly (2) comprising a debris filter (6) and a plurality of spring members (54, 56), each spring member extending upward from a top edge of a respective vertical wall a height (Huq, Figs. 2, 4, [0050]), wherein each spring member is structured to be engaged by two fuel rods of the fuel assembly (Huq, Figs. 2, 4, [0051]; “One spring 54, 56 is provided on each face of the cell 52,” each cell accommodating a fuel rod and each spring therefore engaging two fuel rods, one on each side of wall 20). 

It would have been obvious to a POSA to modify the base portion of AAPA-Toshihiko-Anthony-Broach to include the springs as taught by Huq because Huq teaches its springs “transversely support[] bottom end caps … and avoid[] lift-off of the fuel rods 4” (Huq, [0050]). 

Regarding claim 5, AAPA in view of Toshihiko and Anthony further in view of Broach further in view of Huq teaches the base portion of claim 4. Huq further teaches 

Regarding claim 6, AAPA in view of Toshihiko and Anthony further in view of Broach further in view of Huq teaches the base portion of claim 5. Huq further teaches wherein each of the first biasing portion and the second biasing portion are an arcuate shape (Huq, Fig. 2). A POSA would have been motivated to combine AAPA, Toshihiko, Anthony, Broach, and Huq as discussed above with regards to claim 4.

Regarding claim 13.
Claim(s) 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Toshihiko and Anthony further in view of Huq.

Regarding claim 10, AAPA in view of Toshihiko in view of Anthony teaches the base portion of claim 1, but does not teach the base portion further comprising a plurality of spring members.

Huq teaches (see Huq, Figs. 2, 4) a base portion (8) of a nuclear fuel assembly (2) comprising a debris filter (6) and a plurality of spring members (54, 56), each spring member extending upward from a top edge of a respective vertical wall a height (Huq, Figs. 2, 4, [0050]), wherein each spring member is structured to be engaged by two fuel rods of the fuel assembly (Huq, Figs. 2, 4, [0051]; “One spring 54, 56 is provided on each face of the cell 52,” each cell accommodating a fuel rod and each spring therefore engaging two fuel rods, one on each side of wall 20). 

It would have been obvious to a POSA to modify the base portion of AAPA-Toshihiko-Anthony to include the springs as taught by Huq because Huq teaches its springs “transversely support[] bottom end caps 12 … and avoid[] lift-off of the fuel rods 4” (Huq, [0050]). 

Regarding claim 11, AAPA in view of Toshihiko and Anthony further in view of Huq teaches the base portion of claim 10. Huq further teaches wherein each spring member includes a first biasing portion (Huq, Fig. 2; one side of spring 54, 56) which is 

Regarding claim 12, AAPA in view of Toshihiko and Anthony further in view of Huq teaches the base portion of claim 11. Huq further teaches each of the first biasing portion and the second biasing portion are an arcuate shape (Huq, Fig. 2). A POSA would have been motivated to combine AAPA, Toshihiko, Anthony, and Huq as discussed above with regards to claim 10.

Regarding claim 15, AAPA in view of Toshihiko and Anthony further in view of Huq teaches the base portion of claim 10. Toshihiko further teaches wherein the base portion and the plurality of debris filters are formed as a unitary element (“[t]he installation of the filter member 6 to the bottom nozzle 5 is conducted, for example, by an anchoring technique of the filter member to the legs by welding or the like as well as by a mechanical fastening technique of the filter member to the outer frame 21 of the bottom nozzle 5”) (Toshihiko, 5:34-39). Huq further teaches the base portion and the plurality of spring members are formed as a unitary element (the upper portion 50 of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646